NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1106

                                  UNITED STATES,

                                                     Plaintiff-Appellee,

                                          v.

              MARTHA MATTHEWS (also known as Martha O’Grady),
                NORTH STAR METALS, LLC, DANIEL MCGUIRE,
                  and MCGUIRE STEEL ERECTION CORP.,

                                                     Defendants/Third-Party
                                                     Plaintiffs-Appellants,

                                          v.

                          TAE BAK RESOURCES CO., LTD.
                              and HAESUNG CORP.,

                                                     Third-Party Defendants-
                                                     Appellees.


      Stephen C. Tosini, Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for plaintiff-appellee.
With him on the brief were Michael F. Hertz, Acting Assistant Attorney General,
Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant Director. Of
counsel was Kevin M. Green, Assistant Chief Counsel, United States Customs and
Border Protection, of New Orleans, Louisiana.

      Lawrence W. Hanson, The Law Office of Lawrence W. Hanson, P.C., of
Houston, Texas, argued for defendants/third-party plaintiffs-appellants.

Appealed from: United States Court of International Trade

Judge Evan J. Wallach
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1106

                                  UNITED STATES,

                                                     Plaintiff-Appellee,

                                          v.

              MARTHA MATTHEWS (also known as Martha O’Grady),
                NORTH STAR METALS, LLC, DANIEL MCGUIRE,
                  and MCGUIRE STEEL ERECTION CORP.,

                                                     Defendants/Third-Party Plaintiffs-
                                                     Appellants,

                                          v.

                         TAE BAK RESOURCES CO., LTD.
                             and HAESUNG CORP.,

                                                     Third-Party Defendants-
                                                     Appellees.

                                   Judgment
ON APPEAL from the        United States Court of International Trade

in CASE NO(S).            04-00162

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and PROST).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED July 22, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk